         Case 3:18-cv-01910-WHA Document 112 Filed 11/27/19 Page 1 of 1




November 27, 2019

Hon. William H. Alsup
United States District Court
450 Golden Gate Avenue
San Francisco, CA 94102

        Re:     Dreamstime.com, LLC v. Google LLC -- Case No. 3:18-cv-01910-WHA

        Pursuant to the Court’s request at the hearing today concerning Dreamstime’s request for
discovery relief, plaintiff Dreamstime.com, LLC hereby submits the attached Rule 45 Document
Subpoena to Getty Images (“Getty). During the hearing, argument was heard concerning
whether defendant Google, LLC (“Google”) and/or third-party Getty should be required to
produce documents that were provided to the European Commission by Getty in connection with
Google’s alleged abuse of dominance and anticompetitive practices. This issue was also raised
during the September 9, 2019 discovery hearing before this Court dealing with prior requests.

        After the September 9, 2019 hearing, Dreamstime served revised document requests on
Google and served a revised subpoena to Getty with narrowed document requests. Request Nos.
17 and 18 to Getty, which were addressed at the hearing today and are the only requests
Dreamstime intends to address at the upcoming December 4, 2019 hearing, were drafted to
follow the Court’s admonition that requests be narrowed to less than two years in time and
identify discrete documents. Request No. 17 reads:

        “Documents from April 1, 2016 to December 31, 2017 that constitute the
        complaint and any other papers or pleadings submitted by Getty Images to the
        European Commission concerning Getty Images’ complaint to the European
        Commission in April 2016 regarding Google’s alleged unfair, deceptive or
        anticompetitive practices.” (See Exhibit A hereto.)

Request No. 18 is limited to only one month and seeks “[d]ocuments that constitute Getty
Images’ submission(s) in June 2015 to the European Commission when it joined as an interested
third party in the Commission’s then existing investigation into Google’s alleged anticompetitive
business practices.” (Id.) At the September 9, 2019 hearing, in argument relating to a similar
document request to Google, the Court seemed to recognize the potential importance of the
documents sought by Request Nos. 17 and 18, stating: “[T]he lawsuit could have nuggets buried
in it that, even though it's an antitrust investigation, it bears upon the things that I did let survive
here. Without looking at it, how could we tell? So. . . to me, that's something that possibly could
be explored as to -- for you [Google] to have to produce that file.” (Hearing Tr. at 25:23 to
26:5.) Though the Court had not yet ruled on the relevance of the information, it indicated that it
is likely to contain information that would bear on Dreamstime’s existing claims.

                                                        Respectfully submitted,

                                                        /s/ Donald R. Pepperman
                                                        Donald R. Pepperman
                                                        Counsel for Plaintiff Dreamstime
